Title: To George Washington from Major General Nathanael Greene, 27 November 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Morristown Nov. 27th in the Evening 79
        
        Since I wrote your Excellency last I have been to examin the Equacanack [Pequannock] position and find it much to my liking. The Camp is naturally strong and may be made exceedingly so with a little art. There is great plenty of Wood and water and the ground is very dry and sandy. It lies 14 Miles from Pompton 12 from Rockaway bridge 14 from Newark ferry 18 from Elizabethtown 14 from Springfield and four from Equacanack [Aquakinunk] bridge. There are many things to be said in favor of this position but there are a few exceptions. It lies too far to the left to secure effectually a communication with Trenton; and it uncovers too great an extent of Country about Middle Brook and the Scotch plains. But it lies very favorable for West point, and the North River; and there is a secure retreat. General Wayne was with me to view the position after I had got it surveyd, and laid out. He thinks it a most excellent position, and preferable to any we can fix upon except we go to Sourland. However notwithstanding the many favorable circumstances attending this position I was not perfectly satisfied with it; and therefore set out yesterday in the Snow storm to make a further search about Morris town Mendon & Vealtown; all which I have rode over to day, and think a very good position may be had at Jockey hollow, right back of Mr Kimbles, about one Mile. The Army must hut in an irregular form, partly on the sides of a round Mountain. The Wood is pretty good and water in great plenty; and I think the ground will be pretty dry. The approaches to this Camp, will be pretty difficult and is a considerable remove farther from the Enemy than the Equacanack position. The distance from our supplies is not greater but as it

is over the mountains the transportation will [be] more heavy and difficult to keep up.
        On my return to this place this Evening I found Col. Hambleton at my quarters. Upon representing to him the circumstances of both positions he prefers this at Kimbles to that at Equacanack. He thinks we ought to be at a greater remove from the Enemy in order to render their approaches more difficult and their communication more precarious should they attempt to insult us, in quarters. We have no intelligence from the Enemy, that reduces it to a certainty that they are going to detach any considerable force. There is a great deal of talk about the matter, but nothing certain. Under these circumstances the Col. thinks we ought to make choice of an interior position especially as our force will be greatly diminished by and by. And advises me to write to your Excellency once more before I fix decisively upon the ground. Your Excellency is so well acquainted with this Country its strength and situation that it is unnecessary for me to add anything further upon the subject. I shall wait here until I hear from your Excellency and wish to have your sentiments upon the two positions. I am going to survey the ground about Bulyans [Bullion’s Tavern] to morrow; but the more I view that position the Make of the Country, and the approaches to it, the less I like it.
        The Army is all halted between this and Rockaway bridge waiting further directions. Flour comes in, in greater plenty than it has done, I am in hopes therefore a full supply will be to be had in future. I am with great respect Your Excellency Most Obedt humble Ser.
        
          Nath. Greene Q.M.G.
        
      